Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of September 10,
2014, by and between Jerome Rossi (the “Consultant”) and The TJX Companies, Inc.
(“TJX”).

WHEREAS, the Consultant is currently employed by TJX as Senior Executive Vice
President, Group President;

WHEREAS, the employment of the Consultant by TJX and its affiliates (the
“Company”) is expected to terminate on January 31, 2015 as a result of the
Consultant’s retirement from the Company (such retirement, on such date, the
“Retirement”);

WHEREAS, the Consultant and TJX have entered into a letter agreement dated
September 10, 2014 (the “Letter Agreement”) that confirms the Consultant’s
entitlement to, and agreement with, certain rights and obligations upon
Retirement, including the Consultant’s agreement to be available to provide
certain services to the Company following such Retirement as a non-employee
consultant;

WHEREAS, the Consultant has unique knowledge and information that particularly
qualify him to provide the consulting services described herein; and

WHEREAS, TJX and the Consultant agree that for a period of time following the
Retirement, Consultant will provide TJX and its affiliates with consulting
services as described herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, the parties hereby agree as follows:

1. Effective Date. This Agreement shall become effective on February 1, 2015
(the “Effective Date”), subject to the Consultant’s Retirement. For the
avoidance of doubt, this Agreement is expressly conditioned upon the occurrence
of the Retirement; should the Retirement not occur, this Agreement shall be void
and of no force or effect.

2. Term. TJX hereby engages the Consultant to provide the consulting services
specified hereunder during the six (6)-month period beginning on the Effective
Date and continuing through July 31, 2015 (the “Consulting Period”). The
Consulting Period (i) may be terminated by the Consultant upon the expiration of
30 days following written notice to TJX; (ii) may be terminated by TJX at any
time; and (iii) may be extended by mutual written agreement. At the expiration
or other termination of the Consulting Period, this Agreement shall terminate
immediately and TJX shall have no further obligation to the Consultant hereunder
other than for payment for the Consultant’s services hereunder through the date
of termination.

3. Services. The Consultant shall perform such project-based services (the
“Services”) with respect to TJX’s business activities as may be specified from
time to time by the President of TJX (or by such other representative as TJX may
designate by notice to Consultant) and at such times as such officer or
representative may specify and as are



--------------------------------------------------------------------------------

reasonably acceptable to the Consultant. The Consultant and TJX hereby
acknowledge and agree that the need for Services may fluctuate during the
Consulting Period depending on the nature and scope of the applicable
project-based activities.

4. Consulting Fee; No Other Compensation or Benefits. As compensation for the
Services, TJX will pay to the Consultant (a) a per diem consulting fee of $7,500
per day for any day on which the Consultant is asked to and does actually
provide services to TJX plus (b) any travel or business expenses incurred by
Consultant that are authorized for reimbursement by TJX in accordance with
standard TJX policies. Except as provided in this paragraph 4 or by the Letter
Agreement, the Consultant will not be entitled to any other compensation and
will not be entitled to participate in or receive benefits under any employee
benefit or other benefit plan, program or arrangement of any kind maintained by
the Company, including, without limitation, life, medical and disability
benefits, pension, profit sharing or other retirement plans or other fringe
benefits, regardless of how the Services are characterized by any other person
(including any governmental agency). The Consultant expressly waives his rights
to any benefits to which he was, or might have become, entitled and agrees not
to make any claim for any such benefits and to indemnify and hold the Company
and its plans and all those connected with them harmless from all liabilities
and expenses in any way arising out of any such claim by the Consultant or by
anyone claiming through the Consultant; provided, that the Consultant does not
hereby waive any rights that he may have under the Letter Agreement or any
rights to COBRA continuation of health coverage. TJX will make all payments to
Consultant by check or wire-transfer payable to such payee as Consultant may
timely identify by written notice to TJX, including to a limited liability
company hereinafter established by Consultant, subject in each case to
applicable TJX policies and provided, for the avoidance of doubt, that nothing
herein shall be construed as affecting TJX’s discretion to determine the
appropriate tax reporting of any and all payments hereunder.

5. Confidentiality. Consultant agrees that (i) his Services are unique, that
they may involve development of TJX relationships with key suppliers, service
providers, and customers, as well as with key TJX employees and that
Consultant’s work for TJX under this Agreement will give him access to highly
confidential information not available to the public or competitors, including
trade secrets and confidential marketing, sales, product development and other
data and information which would be impracticable for TJX to effectively protect
and preserve in the absence of this paragraph 5 and the disclosure or
misappropriation of which could materially adversely affect TJX and its related
entities; (ii) except in the course of performing Consultant’s duties provided
for herein, Consultant shall not, at any time, divulge to any other entity or
person any confidential information acquired by Consultant concerning the
Company’s financial affairs or business processes or methods or their research,
development or marketing programs or plans, or any other of its trade secrets.
In the event Consultant is requested to or required to make disclosure of
information subject to this paragraph 5 under any court order, subpoena or other
judicial process, then, except as prohibited by law, Consultant will promptly
notify TJX, take all reasonable steps requested by TJX to defend against the
compulsory disclosure and permit TJX to control with counsel of its choice any
proceeding relating to the compulsory disclosure. Consultant acknowledges that
all information, the disclosure of which is prohibited by this paragraph 5, is
of a confidential and proprietary character and of great value to TJX.
Consultant agrees that upon the termination of this Agreement he will promptly
return all confidential information to TJX.



--------------------------------------------------------------------------------

6. Relationship of the Parties; Limitations on Authority. TJX and the Consultant
acknowledge and agree that the Consultant is an independent contractor in the
performance of Services under this Agreement and that nothing contained in this
Agreement is intended to create or continue an employment relationship,
partnership or joint venture between TJX and the Consultant. As an independent
contractor, the Consultant will work independently and will not receive training
or direction from TJX or its affiliates, other than as to the goals to be
achieved through the Services. The Consultant is free to accept engagements from
others during the Consulting Period, subject, for the avoidance of doubt, to the
terms of the Letter Agreement, and further provided that any such engagements do
not prevent the Consultant from performing the Services described herein. The
Consultant shall have no right, power or authority to bind TJX or any of its
affiliates to the fulfillment of any condition, contract or obligation or to
create any liability binding on TJX or any of its affiliates at any time during
the Consulting Period or thereafter. TJX will not be responsible for any
expenses or liabilities incurred by the Consultant, except for any travel or
business expenses authorized by TJX for reimbursement.

7. Taxes. As an independent contractor, the Consultant shall be solely
responsible for the payment of any and all federal, state and local income and
other taxes on any sums received from TJX or its affiliates under this
Agreement. The Consultant shall indemnify TJX and hold it harmless from and
against any obligation imposed on TJX or its affiliates to pay withholding
taxes, social security, unemployment, or other taxes, fees or penalties in
connection with any payments made to the Consultant pursuant to this Agreement.

8. Miscellaneous. This Agreement contains the entire agreement between the
Consultant and TJX and its affiliates with respect to, and replaces all prior
agreements, whether written or oral, with respect to the Services to be provided
by the Consultant under this Agreement following Retirement; provided, for the
avoidance of doubt, that nothing herein shall be construed as replacing,
superseding or otherwise limiting the Company’s or the Consultant’s rights or
obligations under the Letter Agreement (including, without limitation, under any
plans, agreements or other arrangements referenced in the Letter Agreement to
the extent necessary to give effect to the Letter Agreement). This Agreement may
not be amended and no breach will be waived unless agreed in writing by the
Consultant and an authorized officer of TJX. All notices to TJX shall be sent to
TJX’s General Counsel, at The TJX Companies, Inc., 770 Cochituate Road,
Framingham, MA 01701, or such other address as TJX may designate by notice to
Consultant.

IN WITNESS WHEREOF, this Agreement has been executed by TJX, by its duly
authorized representative, and by the Consultant, as of the date first above
written.

 

  THE CONSULTANT:   THE TJX COMPANIES, INC.   By:  

/s/ Jerome Rossi

    By:  

/s/ Ernie Herrman

    Jerome Rossi       Name:   Ernie Herrman           Title:   President